Citation Nr: 0114369	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from April 1979 to June 1980.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for his service-connected low back disability.  This case was 
previously before the Board in October 2000, at which time it 
was remanded in order to provide the veteran with the 
opportunity to testify at a hearing before a Member of the 
Board.  That hearing was conducted in March 2001.  The case 
is again before the Board for appellate consideration.


REMAND

The veteran asserts that a higher rating is warranted for his 
low back disability.  He claims that his symptoms have 
increased in severity, and include pain, muscle spasms, 
numbness and sensitivity to temperature.  During the hearing 
before the undersigned at the RO in March 2001, the veteran 
testified that he had been treated at the Brecksville, Wade 
Park and Youngstown clinics of the Department of Veterans 
Affairs (VA) medical center.  (See March 6, 2001 hearing 
transcript (Tr.), at Page (Pg.) 3.)  In addition, the veteran 
asserted that he had been treated by several private 
physicians for his low back disability.  He stated that he 
had received treatment from Drs. Brocker, Matteucci and 
Ciambotti.  (Tr. at Pgs. 5-7.)  Although the RO previously 
requested records from Dr. Ciambotti in April 1998, he only 
furnished a statement and did not include any treatment 
records.  In this regard, the Board observes that during the 
hearing the veteran submitted a completed VA Form 21-4142 for 
each of these physicians.  

The record additionally reflects that the veteran is 
currently in receipt of Social Security Administration (SSA) 
Supplemental Security Income as a disabled individual.  (See 
February 3, 2001 SSA letter to the veteran.)  Records 
utilized in such disability determination may be useful to 
adjudication of this appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disability since December 1996.  
After securing the necessary release, the 
RO should obtain these records.  In this 
regard, the RO is instructed to request 
the treatment records from Drs. Brocker, 
Matteucci and Ciambotti, as well as the 
VA outpatient treatment records from Wade 
Park, Brecksville and Youngstown. 

2.  The RO should contact the SSA and 
request a copy of all determinations with 
regard to award of disability benefits to 
the veteran, as well as clinical records 
considered in support of such 
determinations.

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the nature and severity of his 
service-connected low back disability.  
The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examinations.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





